Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 08/26/2019. 
This office action is responsive to the Amendments filed on 23 December 2021 and 04 January 2022.  In the current amendments, claims 7-9, 14, 17-20, 28-30, 33, 41, 43 and 46 and 54 have been amended and claims 11, 15, 20, 26, 32 and 34-39 have been cancelled.  Claims 7-10, 12-14, 16-21, 23-25, 27-31, 33, and 40-54 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12 September 2022 and 05/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Response to Arguments
Applicant's arguments filed on 8/18/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the combination of Moussa and Eldredge does not teach “For example, following the cited subject matter of Eldredge, this reference at best discloses reconfiguring FPGA for backpropagation after the completion of the feed-forward state (see Section 3 of Eldredge). The FPGA reconfiguration for backpropagation is not performed by executing first code for executing the feed-forward stage and before executing second code for executing the feed-forward state. Neither Moussa nor Eldredge disclose the noted recited feature of claim 7. Even if combined (which Applicant does not acquiesce in), amended claim 7 and its dependent claims are patentable over the cited references.” (Remarks pg. 13-14)

Examiner’s response:
The Examiner respectfully disagrees. First Moussa teaches storing first code and second code for executing forward processing of neural network as evidence by (Moussa, ¶¶ [0082-96] equations 3-6 describe the algorithms for performing error backpropagation through the neurons [corresponds to second code]). In addition, Eldredge discloses reconfiguring FPGA as evidence by Figure 7. The first time the code goes through Feed-Forward circuit module corresponds to executing the first code and the second time the system reconfigures and Begin New Pattern and feed into the Feed-Forward circuit module corresponds to executing the second code after executing the first code. § 3.4 “Run-Time Reconfiguration Between Stages,” ¶¶ 1-2 “As was just explained, RRANN divides the backpropagation algorithm into three sequentially executed stages, and then configures only one of the stages on the FPGAs at a time.  This process is shown on Figure 7 for one pass through all three stages.[…] As one circuit module finished (indicating the completion of the corresponding stage), all FPGA hardware was reconfigured with the next stage’s circuit module.” [After the feed-forward stage is completed, the system reconfigures the FPGA connectivity structure (corresponds to claimed “data structure” so that the FPGA may perform the backpropagation stage.  The backpropagation works backwards from output through hidden stages to input (Figure 5) (corresponds to claimed “refer to an object representing the first function based on an object representing the second function”, as the reconfiguration of the FPGA defines a backpropagation path backward through the neural network.])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 12-13, 18-19, 23-24, 29-30, 33, and 40-47 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al., (US 2008/0319933, hereinafter “Moussa”) (previously cited) in view of Eldredge et al., (“Density Enhancement of a Neural Network Using FPGAs and Run-Time Reconfiguration,” presented at IEEE Workshop on FPGAs for Custom Computing Machines, Napa CA, April 10-13, 1994, pg. 180-188, hereinafter “Eldredge”).
Regarding claim 7 (Currently Amended), 
Moussa discloses an information processing device comprising: at least one memory configured to store first code and second code for executing forward processing of a neural network, (Moussa, ¶¶ [0082-96] equations 3-6 describe the algorithms for performing error backpropagation through the neurons [corresponds to second code]) the first code representing a first function and a second function, the second function being executed after the first function; (Moussa, ¶ [0146] “a desired network topology is provided to the system and received by the input module.”; “The desired topology provides the number of theoretical inputs, the number of neurons in the theoretical hidden layers, and the number of neurons in a theoretical output layer.”;  [the various network layers are evaluated sequentially during forward processing and correspond to the claimed “first function” and “second function”, with the “second function being executed after the first function” as claimed.]; Moussa, ¶ [0078], equation (1) represents the “computation performed by each neuron in a layer s during the feed forward computation stage” [corresponds to claimed “first code for executing a forward processing”])
and at least one processor configured to: calculate, by executing the first code, a first value of the forward processing based on an input value, (Examiner notes that the input patterns have input set of values for which is use to predict output see Moussa ¶ [0056] “The embodiments may enable feed forward computation of an input pattern through the customized network in order to provide network output.” also see para [0185] “The neuron input 230 provides the synthesized inputs 300 to weighted sum module 310 which implements Equation (1) and determines the weighted input Sum for the neuron. The number of inputs (par) determines the width of the weighted sum module 310.”)
Moussa does not disclose and construct, by executing the first code and before executing the second code, data structure that enables the at least one processor to refer to an object representing the first function based on an object representing the second function, the data structure being used for executing backward processing of the neural network.
Eldredge discloses and construct, by executing the first code and before executing the second code, data structure that enables the at least one processor to refer to an object representing the first function based on an object representing the second function, the data structure being used for executing backward processing of the neural network. (Eldredge, § 3 “The RRANN Architecture”, “The RRANN [Run-time Reconfiguration Artificial Neural Network] divides the backpropagation algorithm into the sequential execution of three stages known as feed-forward, backpropagation, and update.”; Eldredge, Figures 5 and 7, and § 3.4 “Run-Time Reconfiguration Between Stages,” ¶¶ 1-2 “As was just explained, RRANN divides the backpropagation algorithm into three sequentially executed stages, and then configures only one of the stages on the FPGAs at a time.  This process is shown I Figure 7 for one pass through all three stages.[…] As one circuit module finished (indicating the completion of the corresponding stage), all FPGA hardware was reconfigured with the next stage’s circuit module.” [After the feed-forward stage is completed, the system reconfigures the FPGA connectivity structure (corresponds to claimed “data structure” so that the FPGA may perform the backpropagation stage.  The backpropagation works backwards from output through hidden stages to input (Figure 5) (corresponds to claimed “refer to an object representing the first function based on an object representing the second function”, as the reconfiguration of the FPGA defines a backpropagation path backward through the neural network.])
	Eldredge is analogous art, as it is in the field of hardware -implemented reconfigurable neural networks.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the neural network of Moussa with the run-time reconfigurability of Eldredge, the advantage being that reconfiguring the hardware between stages allows for more hardware to be used by each stage, improving the performance of the system, as recited by Eldredge at (§ 1 “Introduction,” ¶ 2 “When one stage completes, the FPGAs are reconfigured with the next stage.  This process of “configure and execute” is repeated until the algorithm has completed its task.  Because only one stage of the algorithm is actually using hardware at any given time, there are more hardware resources available for use by each stage.  These additional hardware resources can be used to improve the performance of the active stage.”)

Regarding claims 18 and 29 recite similar limitations as claim 7, and are rejected under the same rationale applied to claim 7 above.



Regarding claim 8 (Currently Amended), 
The combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses wherein the at least one processor is configured to concurrently execute both the calculation of the first value and the construction of the data structure by the execution of the first code (Moussa, ¶ [0132], “The back propagation stream of weight updates propagates at the same time as the stream of new patterns through the feed forward stage”) [The forward processing to generate output value ok(s) happens concurrently with the generation of values for the backward processing method]
Claims 19 and 30 recite similar limitations as claim 8, and are rejected under the same rationale applied to claim 8 above.

Regarding claim 12, the combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses wherein the forward processing is associated with corresponding backward processing on a one-to-one basis. (¶ [0075], “When implementing the BP algorithm, each neuron contains two key arithmetic functions that perform forward and backward computations”) [Each neuron has a function describing forward processing to occur in that neuron, along with a corresponding function describing backward processing in that neuron]

Claim 23 recites similar limitations as claim 12, and is rejected under the same rationale applied to claim 12 above

Regarding claim 13, the combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses wherein the at least one processor is configured to construct the data structure based on a mutual reference of an instance of a function class and an instance of a variable class to each other. (¶ [0075] the feed forward and error backpropagation codes are paired together in each individual neuron, forming a function class as described in ¶ [0371] of the instant specification, while the nodes/neurons of the network represent instances of the variable class as described in ¶ [0153] of the instant specification)

Claim 24 recites similar limitations as claim 13, and is rejected under the same rationale applied to claim 13 above.

Regarding claim 33 (Currently Amended), 
Moussa discloses [a]n information processing device comprising: at least one memory and at least one processor (¶ [0288] “Simulations were carried out on a computer with an AMD 1.3 GHz processor and 1 GB of RAM) configured to: before a definition of a calculation graph of a neural network is completed, calculate, by executing first code representing a first function and a second function for executing forward processing of the neural network, (Moussa, ¶ [0146] “a desired network topology is provided to the system and received by the input module.”; “The desired topology provides the number of theoretical inputs, the number of neurons in the theoretical hidden layers, and the number of neurons in a theoretical output layer.”;  [the various network layers are evaluated sequentially during forward processing and correspond to the claimed “first function” and “second function”, with the “second function being executed after the first function” as claimed.]; Moussa, ¶ [0078], equation (1) represents the “computation performed by each neuron in a layer s during the feed forward computation stage” [corresponds to claimed “first code for executing a forward processing”])
a first value of the forward processing of the neural network based on an input value, the second function being executed after the first function, (¶ [0078-82]; the two steps of the MLP-BP algorithm are “Feed Forward Computation” [corresponds to calculating an output value] and “Error Back-propagation Calculation” [alters the claimed calculation graph by updating neuron weights in the neural network].) [The neural network training described in Moussa generates output values from the neural network (feed forward computation) and then uses those values to change the weight structure (calculation graph] of the neural network.  As such, any forward processing performed during training is necessarily taking place before the definition of a calculation graph of a neural network is completed.] 
The above combination does not explicitly disclose wherein the calculation graph includes data structure that enables the at least one processor to refer to an object representing the first function based on an object representing the second function, the data structure being used for executing backward processing of the neural network, and execute, after the data structure is constructed, second code for executing the forward processing of the neural network.
	Eldredge discloses wherein the calculation graph includes data structure that enables the at least one processor to refer to an object representing the first function based on an object representing the second function, the data structure being used for executing backward processing of the neural network (Eldredge, § 3 “The RRANN Architecture”, “The RRANN [Run-time Reconfiguration Artificial Neural Network] divides the backpropagation algorithm into the sequential execution of three stages known as feed-forward, backpropagation, and update.”; Eldredge, Figures 5 and 7, and § 3.4 “Run-Time Reconfiguration Between Stages,” ¶¶ 1-2 “As was just explained, RRANN divides the backpropagation algorithm into three sequentially executed stages, and then configures only one of the stages on the FPGAs at a time.  This process is shown I Figure 7 for one pass through all three stages.[…] As one circuit module finished (indicating the completion of the corresponding stage), all FPGA hardware was reconfigured with the next stage’s circuit module.” [After the feed-forward stage is completed, the system reconfigures the FPGA connectivity structure (corresponds to claimed “data structure” so that the FPGA may perform the backpropagation stage.  The backpropagation works backwards from output through hidden stages to input (Figure 5) (corresponds to claimed “refer to an object representing the first function based on an object representing the second function”, as the reconfiguration of the FPGA defines a backpropagation path backward through the neural network.])
and execute, after the data structure is constructed, second code for executing the forward processing of the neural network. (Eldredge, § 3 “The RRANN Architecture”, “The RRANN [Run-time Reconfiguration Artificial Neural Network] divides the backpropagation algorithm into the sequential execution of three stages known as feed-forward, backpropagation, and update.”; Eldredge, Figures 5 and 7, and § 3.4 “Run-Time Reconfiguration Between Stages,” ¶¶ 1-2 “As was just explained, RRANN divides the backpropagation algorithm into three sequentially executed stages, and then configures only one of the stages on the FPGAs at a time.  This process is shown I Figure 7 for one pass through all three stages.[…] As one circuit module finished (indicating the completion of the corresponding stage), all FPGA hardware was reconfigured with the next stage’s circuit module.” [After the feed-forward stage is completed, the system reconfigures the FPGA connectivity structure (corresponds to claimed “data structure” so that the FPGA may perform the backpropagation stage.  The backpropagation works backwards from output through hidden stages to input (Figure 5) (corresponds to claimed “refer to an object representing the first function based on an object representing the second function”, as the reconfiguration of the FPGA defines a backpropagation path backward through the neural network.])
Eldredge is analogous art, as it is in the field of hardware -implemented reconfigurable neural networks.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the neural network of Moussa with the run-time reconfigurability of Eldredge, the advantage being that reconfiguring the hardware between stages allows for more hardware to be used by each stage, improving the performance of the system, as recited by Eldredge at § 1 “Introduction,” ¶ 2 “When one stage completes, the FPGAs are reconfigured with the next stage.  This process of “configure and execute” is repeated until the algorithm has completed its task.  Because only one stage of the algorithm is actually using hardware at any given time, there are more hardware resources available for use by each stage.  These additional hardware resources can be used to improve the performance of the active stage.”

Regarding claim 40, the combination of references as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Eldredge teaches wherein the data structure represents a calculation procedure for the backward processing of the neural network. (Eldredge, Fig. 7, [After the completion of the feed-forward stage, the FPGA connectivity (corresponds to claimed “data structure” is reconfigured to perform the backpropagation stage.] 

Regarding claim 41, the combination of references as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the at least one processor is further configured to calculate, before the definition of the calculation graph is completed, another output value of second forward processing of the neural network based on the calculated output value.  (¶ [0056] “The embodiments may enable feed forward computation of an input pattern through the customized network in order to provide network output.”) [As described above, so long as the network is being trained using backpropagation, calculated output values are generated repeatedly based on neuron weight values in the network, which in turn are based on previously output values of the network.]

Regarding claim 42, the combination of references as applied to claim 40 above discloses [t]he information processing device according to claim 40.  Further, Moussa discloses wherein the at least one processor is further configured to execute, after the definition of the calculation graph is completed, the backward processing of the neural network based on the data structure. (Moussa, ¶¶ [0078-82] [After the forward processing is completed and the neuron outputs are determined, along with their weights and activation functions, the backward processing commences.]

Regarding claim 43, the combination of references as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the at least one processor is further configured to dynamically define, while performing second forward processing of the neural network, the calculation graph of the neural network. (Moussa ¶ [0132], “The back propagation stream of weight updates propagates at the same time as the stream of new patterns through the feed forward stage”) [the iterative forward processing to repeatedly generate output values (corresponds to “second forward processing”) happens concurrently with the generation of values for the backward processing method, and the updating of neuron weights by the backward processing dynamically alters the calculation graph of the neural network]

Regarding claim 44, the combination of references as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the at least one processor is configured to change, according to a property of the input value, the calculation graph of the neural network. (Moussa ¶¶ [0082-88] and equations (3) and (4), various values of equation (3) and (4) describing the backpropagation process [corresponds to backward processing] are determined by the execution of the forward processing steps [corresponds to first code]) [The structure that describes the backward processing is generated using values such as synaptic weights, error terms and output values obtained by executing the first code for forward processing on input values presented to the system, including the “correct” output value provided as part of the input value and used to calculated the error between the output and the correct value.]

Regarding claim 45, the combination of references as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the calculation graph includes a series of processes of inputting data to the neural network, obtaining an output from the neural network and comparing the output with a correct answer. (Moussa ¶¶ [0076-85], “In general, an MLP-BP network 100 can be composed of any number of layers 110 as shown in FIG. 1. However, for simplicity only one hidden layer 110 and one output layer 110 will be used to explain the example embodiments. Note that the input layer 110 does not typically contain neurons 105 and instead comprises the input pattem(s) 115 used to train the network 100 [corresponds to inputting data to the neural network], and as such the input layer 110 (layer 0) functions somewhat differently than layers 1 to M. The output layer 110, or the last layer Min the network 100, provides the network output 125. As explained above, the network output 125 is compared to a target during the BP stage in order to compute the error gradient. [corresponds to comparing the output with a correct answer]”; ¶ [0079] “for each kth neuron in the sth layer,” […] Ok(s) = output of the current neuron” [corresponds to obtaining an output from the neural network when the sth layer is the output layer of the neural network]

Regarding claim 46, the combination of references as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the at least one processor is further configured to perform, while dynamically defining the calculation graph of the neural network, second forward processing of the neural network.  (¶ [0132], “The back propagation stream of weight updates [corresponds to defining the calculation graph of the network] propagates at the same time as the stream of new patterns through the feed forward stage [corresponds to another forward processing of the neural network]”) [the repeating iterative forward processing (corresponds to “second forward processing”) to repeatedly generate output values happens concurrently with the generation of values for the backward processing method, and the updating of neuron weights by the backward processing dynamically alters the calculation graph of the neural network]
Regarding claim 47, the combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses further comprising source code, wherein the source code includes a first set of one or more rows including the first code, and the source code includes a second set of one or more rows including the second code, the first set being different from the second set. (¶ [0020] It will be understood that the architecture and embodiments thereof described herein represents a structure that may be embodied in software, hardware, a system or the like […] the software may be provided as computer readable code on a physical computer readable media that may be executed by a computing device.” [corresponds to source code] ¶ [0288],”For comparison, similar software simulations using Matlab and Weka were also conducted. Simulations were carried out on a computer with an AMD 1.3 GHz processor and 1 GB of RAM.”
The Matlab and Weka computer programs used to implement the system of Moussa inherently comprise multiple lines of computer code [corresponds to claimed “one or more rows”] in order to implement the Feed Forward Computation disclosed in ¶¶ [0078-81] [corresponds to first set of one or more rows including the first code] and the Error Back-propagation Computation disclosed in ¶¶ [0082-97] [corresponds to second set of one or more rows including the second code].  As the purpose, algorithms, and variables used differ between the Feed Forward Computation and the Error Back-propagation Computation, the lines of code implementing the two different computational steps must necessarily be different [corresponds to the first set being different from the second set].
Regarding claim 48 (Currently Amended), 
The combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses the at least one processor is further configured to: calculate, by executing the second code, a second value of the second forward processing based on the first value calculated by executing the first code, and construct, by executing the second code, second data structure between objects, the second data structure being used for the backward processing of the neural network. (Moussa, ¶ [0078], “1) Feed Forward Computation: The computation performed by each neuron 105 in layer s during the feed forward computation stage is as follows [Equation 1]. where network layers 110 are s=l, ... M, and for each kth neuron in the sth layer:
[…] ok(s) = output of the current neuron” [The iterative forward processing performs second (and subsequent) instance of the code represented by equation (1) and generates a neuron output which will be used in the backward processing.]
Claims 50, 52, and 54 recite similar limitations as claim 48 and are rejected under the same rationale as applied to claim 48 above.

Regarding claim 49 (Currently Amended), 
The combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses wherein the data structure includes a reference from an object corresponding to the first value to an object corresponding to the forward processing. ((Moussa, ¶ [0078], “1) Feed Forward Computation: The computation performed by each neuron 105 in layer s during the feed forward computation stage is as follows [Equation 1] where network layers 110 are s=l, ... M, and for each kth neuron in the sth layer:
[…] ok(s) = output of the current neuron” [The forward processing generates a neuron output which will be provided to the subsequent neuron as term “oj(s-1) = output of the jth neuron in the (s-1)th layer” as the forward processing progresses.]
Claims 51 and 53 recite similar limitations as claim 49 and are rejected under the same rationale as applied to claim 49 above.

Claims 9-10, 14, 20-21, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa and Eldredge in view of Salari et al., ("Integrated recurrent neural network for image resolution enhancement from multiple image frames," IEE Proc.-Vis. Image Signal Process., Vol. 150, No. 5, October 2003, hereinafter “Salari.” (previously cited)).
Regarding claim 9 (Currently Amended), 
The combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses …and the at least one processor is further configured to execute, after the execution of the first code, and an execution of the second code, the backward processing of the neural network based on the data structure by executing the third code. (Moussa, ¶¶ [0077-82] the “Feed Forward Computation” (corresponds to “first code” step may be executed prior to the “Error Back-propagation Computation” step (corresponds to “second code”.)
Moussa in view of Eldredge does not disclose wherein the at least one memory is further configured to store third code for executing the backward processing of the neural network.
Salari teaches wherein the at least one memory is further configured to store third code for executing the backward processing of the neural network, (Salari, § 4, ¶ 1, the training method uses truncated back propagation through time (BPTT) to train the recurrent network.  The network is allowed to run iteratively for n steps (i.e. n “relaxations” or unfoldings of the recurrent portion of the network), and then the error gradient is computed by back-propagating the error to all layers corresponding to each of the n steps.  Note that errors do not need to be back-propagated to the non-recurrent portions of the network that are not executed iteratively – Salari, § 4, ¶ 1 “The error gradient is then computed by backpropagating the error to all layers corresponding to each of the n steps”) (emphasis added)
Salari is analogous art, as it is in the field of predictive artificial neural networks.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the neural network of Moussa with the truncated back propagation through time as taught by Salari, the benefit being that unfolding a recurrent neural network through iterative relaxations is a known, simple method of training a recurrent neural network, as cited by Salari in § 4, ¶ 1, “We adopt the modified truncated backpropagation through time (BPTT) training method to train the proposed network due to its simplicity.”

Claims 20 and 31 recite similar limitations as claim 9, and are rejected under the same rationale applied to claim 9 above.

Regarding claim 10, 
The combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 7.  
The above combination does not explicitly disclose wherein the at least one memory is further configured to store a third code for unchaining the data structure between objects, and the at least one processor is further configured to unchain the data structure from a corresponding layer as a point of origin to an input layer by executing the third code.  
Salari teaches wherein the at least one memory is further configured to store a third code for unchaining the data structure between objects, and the at least one processor is further configured to unchain the data structure from a corresponding layer as a point of origin to an input layer by executing the third code (Salari, § 4, ¶ 1, the training method uses truncated back propagation through time (BPTT) to train the recurrent network.  The network is allowed to run iteratively for n steps (i.e. n “relaxations” or unfoldings of the recurrent portion of the network), and then the error gradient is computed by back-propagating the error to all layers corresponding to each of the n steps.  Note that errors do not need to be back-propagated to the non-recurrent portions of the network that are not executed iteratively – Salari, § 4, ¶ 1 “The error gradient is then computed by backpropagating the error to all layers corresponding to each of the n steps”) (emphasis added)
Salari is analogous art, as it is in the field of predictive artificial neural networks.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the neural network of Moussa with the truncated back propagation through time as taught by Salari, the benefit being that unfolding a recurrent neural network through iterative relaxations is a known, simple method of training a recurrent neural network, as cited by Salari in § 4, ¶ 1, “We adopt the modified truncated backpropagation through time (BPTT) training method to train the proposed network due to its simplicity.”
Claim 21 recites similar limitations as claim 10 and is rejected under the same rationale as applied to claim 10 above.

Regarding claim 14, the combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 7.  
The above combination does not explicitly disclose wherein the at least one processor is further configured to generate second data structure when a basic calculation of a variable object is performed.  
Salari teaches wherein the at least one processor is further configured to construct second data structure when a basic calculation of a variable object is performed (Salari, § 4, the training method uses truncated back propagation through time (BPTT) to train the recurrent network.  The network is allowed to run iteratively for n steps, providing n “relaxations” or unfoldings of the recurrent portion of the neural network.  [This expands the recurrent network into a larger straight feedforward network, providing links (“data structure”) between the newly unfolded layers.]
Claim 25 recites similar limitations as claim 14 and is rejected under the same rationale as applied to claim 14 above.

Claims 16-17 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa and Eldredge in view of Suzuki et al., (US 2011/0202639, as cited by the Applicant in the Information Disclosure Statement filed 07 October 2019, hereinafter “Suzuki”) (previously cited).
Regarding claim 16, 
The combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 7.  
The above combination does not explicitly disclose wherein the at least one processor is further configured to execute the backward processing in reverse order of the forward processing by tracking the data structure.  
Suzuki teaches wherein the at least one processor is further configured to execute the backward processing in reverse order of the forward processing by tracking the data structure. (Suzuki, ¶ [0304] “the partial error differentials of node operations (corresponds to claimed “data structure”) are calculated for each node at the time of forward propagation, and these partial error differentials are used for each node at the time of backward error propagation”)
Suzuki is analogous art, as it is in the field of predictive artificial neural networks.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the neural network of Moussa with the backward propagation of Suzuki, the benefit being that “By repeating execution of calculation using the network and modification of the network, calculation processing apparatus can create a network (and hence, a program) that can output a value desired by a user.”, as cited by Suzuki at ¶ [0134].

Claim 27 recites similar limitations as claim 16 and is rejected under the same rationale as applied to claim 16 above.

Regarding claim 17 (Currently Amended), 
The combination of references as applied to claim 7 above discloses [t]he information processing device according to claim 7.  
The above combination does not explicitly disclose wherein the at least one processor is further configured to determine another input value has a designated attribute, and calculate a second value of the forward processing of the neural network based on the another input value without constructing second data structure.  
Suzuki teaches wherein the at least one processor is further configured to determine another input value has a designated attribute, and calculate a second value of the forward processing of the neural network based on the another input value without constructing second data structure. (Suzuki, ¶ [0136] “in Forward mode, calculation processing apparatus executes a calculation or calculations by the network, while it does not execute a process for changing the network.”); Suzuki, § 7 “Forward Propagation” and ¶[0254 and 0256], “Calculation executing unit executes Forward Propagation in accordance with Rules Below.”; “[Rule 2] (Multiple input operation) An operation node fires if labels A and B [corresponds to input attributes] of two agents input to the operation node satisfy AB is not equal to 0.” [In Forward mode as described above, the system executes calculations on the network without changing the network data structure, and the inputs are processed or not processed based on the input labels]
Claim 28 recites similar limitations as claim 17 and is rejected under the same rationale as applied to claim 17 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.M./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126